DETAILED ACTION

	Claims 1, 5 – 9, and 13 – 17, which are currently pending, are fully considered below.
	Claims 4 and 12 are canceled.
	No claims are added.
	Claims 1, 5 – 9, and 13 – 17 are currently amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that “Magg does not teach the use of reasoning in the filtering described at column 10, line 61 to column 11, line 25, rather, Magg explicitly recites that the filtering is performed using a common format or structure” (remarks, page 5).
	Examiner disagrees. In column 2, lines 4 – 7, Magg discloses that semantics are used to filter out an infer that a commodities trader employee in London should be assigned to a “commodities trading” group and to a “UK” group, for example.
	Applicant argues that “Magg does not appear to teach determining that remaining business significant transformations match a business ontology,” (remarks, page 6).
	Examiner disagrees. This is a very broad argument, which applicant has failed to elaborate upon.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 – 9, and 13 – 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peter Maag et al. (U.S. Patent 10,362,133).

With respect to claims 1, 9, and 17, Maag teaches:
at least one processor; and a memory comprising instructions which, when executed by the processor, cause the processor to: extract data transformation code from programming logic (see column 7, lines 19 – 43, and column 10, lines 36 – 61, where data is extracted for transformation or conversion purposes); 
extract and describe data transformation semantics from the data transformation code using a data transformation ontology (see column 7, lines 19 – 43, column 10, lines 36 – 61, and column 20, lines 61 – 67, where data is extracted for transformation or conversion purposes from an ontology storage model); 
filter out non-business-significant transformations using reasoning capabilities of the data transformation ontology (see column 10, line 61 – column 11, line 25, where transformations may be filtered, distinguishing business by non-business, formatting by structure, and see column 2, lines 4 – 7, where semantics are used to filter out an infer that a commodities trader employee in London should be assigned to a “commodities trading” group and to a “UK” group, for example); and 
determine that remaining business-significant transformations match a business ontology (see column 10, line 61 – column11, line 25, where transformations may be filtered, distinguishing business by non-business, formatting by structure). 


With respect to claims 2 and 10, Maag teaches:
wherein the data element comprises a critical data element (see Fig. 7, where a critical element of a blacklisted source may be identified). 

With respect to claims 3 and 11, Maag teaches:
wherein the extracted data transformation semantics include business significant and non-business significant data transformation semantics (see column 10, line 61 – column11, line 25, where transformations may be filtered, distinguishing business by non-business, formatting by structure). 

With respect to claims 5 and 13, Maag teaches:
wherein to extract code from programming logic, the at least one processor is further configured to: parse and trace the code to extract the data lineage (see column 6, lines 51 – 67, where data is traced using the lineage). 

With respect to claims 6 and 14, Maag teaches:
wherein the at least one processor is further configured to: obtain a source data element (see column 7, lines 19 – 43, where source data is obtained); 
determine data transformation logic in an implementation language (see column 8, lines 4 – 19, where a transformation language is determined); and 
determine a target data element (see column 7, lines 19 – 43, where a target is obtained).


With respect to claims 7 and 15, Maag teaches:
wherein to extract data transformation semantics from the code using a data transformation ontology, the at least one processor is further configured to: abstract the data transformation implementation logic into pseudo code using action terms from the data transformation ontology (see column 7, lines 19 – 43, column 10, lines 36 – 61, and column 20, lines 61 – 67, where data is extracted for transformation or conversion purposes from an ontology storage model). 

With respect to claims 8 and 16, Maag teaches:
wherein to determine that remaining business-significant transformations match a business ontology, the at least one processor is further configured to: reason if a data transformation action has business-significance (see column 10, line 61 – column11, line 25, where transformations may be filtered, distinguishing business by non-business, formatting by structure); 
remove the data transformation action if it has no business significance (see column 8, lines 20 – 63, where data with no significance is removed); 
compare remaining data transformations with a business ontology (see column 10, line 61 – column11, line 25, where transformations may be filtered, distinguishing business by non-business, formatting by structure); and 
determine that the data lineage for the data element is correct if the resultant business significant transformations match semantics specified in the business ontology (see column 6, line 51 – column 7, line 2, where the data lineage is assessed). 

Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        April 6, 2022